ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the most relevant prior art is Heinrich et al. (US 2006/0108393; “Heinrich”).
Heinrich discloses a surgical instrument (10), comprising:
an elongated tubular body portion (20) extending distally to an end effector (22, 26), the elongated tubular body portion (20) defining an interior cavity (see annotated diagram 1 below); and
an irrigation assembly (Fig. 2) including an inlet port (this is an inherent feature because the fluid has to be emanating from a low pressure location) and a shaft assembly (see annotated diagram 1 below) supported within the elongated tubular body portion (20; Fig. 2).
Heinrich fails to disclose the inlet port and the shaft assembly in fluid communication with one another to deliver fluid from the inlet port into the interior cavity of the elongated tubular body portion to irrigate the interior cavity with positive fluid pressure.
Instead, Heinrich discloses the inlet port and the shaft assembly delivering fluid (W) from the inlet port into stem (28).

    PNG
    media_image1.png
    453
    422
    media_image1.png
    Greyscale

Diagram 1



Regarding claim 11, the most relevant prior art is Heinrich et al. (US 2006/0108393; “Heinrich”).
Heinrich a surgical instrument system (10), comprising:
a fluid source;
an elongated tubular body portion (20) defining an interior cavity (see annotated diagram 1 above); and
an irrigation assembly (Fig. 2) coupled to the elongated tubular body portion (20), the irrigation assembly (Fig. 2) including an inlet port (this is an inherent feature because the fluid has to be emanating from a low pressure location) and a shaft assembly (see annotated diagram 1 above) supported by the elongated tubular body portion (20).
Heinrich fails to disclose the inlet port and the shaft assembly in fluid communication with one another to deliver fluid from the fluid source and into the interior cavity of the elongated tubular body portion via the inlet port to irrigate the interior cavity with positive fluid pressure.
Instead, Heinrich discloses the inlet port and the shaft assembly delivering fluid (W) from the inlet port into stem (28).
Regarding claim 17, the most relevant prior art is Heinrich et al. (US 2006/0108393; “Heinrich”).
Heinrich a surgical instrument system (Fig. 1), comprising:
a fluid source (para. [0082]);
a surgical stapling instrument (10) including an elongated tubular body portion (20) defining an interior cavity (see annotated 1 above); and
an irrigation assembly (Fig. 2) in fluid communication with the fluid source  and coupled to the elongated tubular body portion (20; para. [0084]), the irrigation assembly (Fig. 2) including an inlet port (this is an inherent feature because the fluid has to be emanating from a low pressure location) in fluid communication with the interior cavity (see annotated diagram 1 above) of the elongated tubular body portion (20).
Heinrich fails to deliver fluid into the interior cavity and irrigate the interior cavity with positive fluid pressure.
Instead, Heinrich discloses the inlet port and the shaft assembly delivering fluid (W) from the inlet port into stem (28).
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/Primary Examiner, Art Unit 3731